Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 7-16 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irie et al. (2022/0329912).
 	Regarding claim 1, Irie discloses an image processing apparatus comprising: 
an acquisition unit (52, 106) configured to acquire line-of-sight information about a movement range of a line of sight of a subject imaged by a plurality of image capturing apparatuses (16); 
a determination unit (108) configured to determine virtual viewpoint information indicating a virtual viewpoint related to a virtual viewpoint image that is based on a plurality of captured images acquired by the imaging by the plurality of image capturing apparatuses and that includes the movement range (130) of the line of sight of the subject identified based on the line-of-sight information acquired by the acquisition unit; and 
an output unit (62) configured to output the virtual viewpoint information determined by the determination unit.  
	It should be noted that the trajectory 130 as shown in Figure 26 can be used to track a moving subject or to designate a trajectory of desired virtual viewpoints of a moving subject by the user.  For instance, a player in the soccer field can be tracked when he’s running across the field.  Thus, when designating virtual viewpoints for a moving subject, the designated trajectory 130 meets the movement range as broadly claimed.
	Regarding claim 2, Irie discloses the acquisition unit acquires the line-of-sight information about the movement range of the line of sight, based on a movement locus of the line of sight of the subject in a predetermined time range (see trajectory 130 when is being used to track a moving subject).
	Regarding claim 7, Irie discloses the acquisition unit acquires an instruction about the predetermined time range, and updates the predetermined time range based on the instruction (the trajectory 130 generates the virtual viewpoints in a temporal manner as shown by the time slots in Fig. 13, or the predetermined time range as claimed).
	Regarding claim 8, Irie discloses a control unit configured to perform control so that an image related to the line of sight of the subject (target subject MS) is superimposed on the virtual viewpoint image corresponding to the virtual viewpoint information determined by the determination unit (note the virtual viewpoint window 120 in Fig. 13).
	Regarding claim 9, Irie discloses the control unit performs control so that an image indicating a center of the line of sight of the subject (MS) is superimposed as the image related to the line of sight of the subject (note target subject MS in window 120).
	Regarding claim 10, Irie discloses the control unit performs control so that the image related to the line of sight of the subject and superimposed on the virtual viewpoint image gradually disappears with passage of time (the player MS is moving to another location of the field).
	Regarding claim 11, Irie discloses the virtual viewpoint information includes at least one of information indicating a position of the virtual viewpoint, information indicating a line-of-sight direction from the virtual viewpoint, or information indicating a visual field size of the virtual viewpoint (note paragraphs 11, 14, 88, 90).
	Regarding claim 12, Irie discloses the movement range of the line of sight is included within an effective visual field range, excluding a peripheral visual field range, of the line of sight of the subject (see Fig. 26).
	Regarding claim 13, Irie discloses the subject is a player or a referee imaged by the plurality of image capturing apparatuses (par. 59).
	Regarding claim 14, Irie discloses a generation unit configured to generate the virtual viewpoint image based on the virtual viewpoint information output from the output unit (note execution unit 104 in Fig. 9).
	Regarding claims 15 and 16, see rejection to claim 1. 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422